

117 HR 3876 IH: Ketamine Restriction Act
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3876IN THE HOUSE OF REPRESENTATIVESJune 14, 2021Mr. Neguse (for himself, Mr. Nadler, Ms. Jackson Lee, Mr. Crow, Mr. Jones, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo ban the use of ketamine during arrest and detention other than in a hospital, and for other purposes.1.Short titleThis Act may be cited as the Ketamine Restriction Act. 2.Ban on use of ketamine during arrest and detention for Federal offenses other than in a hospitalBeginning not later than 120 days after the date of enactment of this Act, ketamine may not be administered to an individual during an arrest or detention for a Federal offense other than in a hospital for medical purposes. 3.Incentives for States and units of local government to ban use of ketamine other than in a hospitalBeginning in the first fiscal year that begins after the date that is one year after the date of enactment of this Act, a State or unit of local government may not receive funds under the Byrne grant program or the COPS grant program for a fiscal year if, on or before the day before the first day of the fiscal year, the State or local unit of government does not certify that the jurisdiction has in place a law or policy that prohibits the administration of ketamine to an individual during an arrest or detention other than in a hospital for medical purposes.4.DefinitionsIn this Act:(1)Byrne grant programThe term Byrne grant program means any grant program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.), without regard to whether the funds are characterized as being made available under the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.(2)Cops grant programThe term COPS grant program means the grant program authorized under section 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381).